Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 10-09-2019 under new application, which have been placed of record in the file. Claims 1-12 are pending in this action. 

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10-09-2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because abstract is two paragraphs.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  
Claim 1 recites the limitation "operation of the critical environment” in line 10-11. There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
Able to acquire 
		in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips Emilie (US 20090037033 A1 IDS).

Regarding Claim 1, Phillips Emilie (US 20090037033 A1 IDS) suggests a command control system  (please see figure 1, suggests command control system controlling robot operation) of a commanded system commanded via a graphic interface by an operator (please see figure 1, the input device sends command to robot via laptop computer), the commanded system operating in a critical environment (please see paragraphs 61, 69, 70, 86,92, 96, 97,151, 196 describe various environments robot operates including collision avoidance) , the control system comprising: a first control subsystem comprising a first computing module able to acquire interaction data describing the interactions of the operator related to the graphic interface (figure 1, 
 However, Phillips Emilie (US 20090037033 A1 IDS) fails to disclose third control subsystem coordinates and consolidates the command signal and the confirmation
signal.
However, Phillips Emilie (US 20090037033 A1 IDS) does suggests arbiter coordinates and consolidates the command signal and the confirmation signal.
Thus it would be obvious to one ordinary skill in the art to accommodate teaching of arbiter by Phillips Emilie (US 20090037033 A1 IDS) as third control subsystem since both of them are software module and performs same task.

Regarding Claim 2, Phillips Emilie (US 20090037033 A1 IDS) suggests the first control subsystem further comprises one or several second computing modules, the or each second computing module being able to acquire said interaction data, associate these interaction data with a command, and generate another command signal corresponding to this command (please see figures 1, 3, pages 2, 3, 6, 7, paragraphs 44-46, 61, 62, 89-91, , handheld control a joystick sends behavioral push button interaction data with command to PC or laptop and calculates the command and 

Regarding Claim 3, Phillips Emilie (US 20090037033 A1 IDS) suggests the first computing module of the second control subsystem is able to acquire all of the command signals generated by the first control subsystem, and when these command signals correspond to a same command, to verify the compatibility of this command with the operational context (please see figures 1, 3, pages 2, 3, 6, 7, paragraphs 44-46, 61, 62, 89-91, handheld control a joystick sends behavioral push button interaction data with command to PC or laptop and calculates the command and transmits to robot and robot computing system or controller acquire the command signal, command signals correspond to a same command, to verify the compatibility of this command with the operational context).

Regarding Claim 4, Phillips Emilie (US 20090037033 A1 IDS) suggests the third control subsystem is able to acquire all of the confirmation signals coming from the second control subsystem and to select one of these confirmation signals to consolidate it with the command signal (please see figure 1, pages 2, 3, 6, 7,  paragraphs 44-46, 61, 62, 89-91, suggests the arbiter (a coordinator same sub system 3, a software model) generates confirmation signal and command signal combines and a resultant command signal to actuator to perform the command).



Regarding Claim 6, Phillips Emilie (US 20090037033 A1 IDS) suggests in case of failure of the second control subsystem, the third control subsystem is able to generate the resultant command signal from the acquired command signal, without consolidation with a confirmation signal (pages 3, 4, paragraphs 61-64 suggests resultant command is generated without consolidation with a confirmation signal ).

Regarding Claim 7, Phillips Emilie (US 20090037033 A1 IDS) suggests the first computing module of the first control subsystem is integrated into a computer implementing the operation of the graphic interface (page 2, paragraphs 44-46 PC or laptop is part of the graphic interface please see figure 1).

Regarding Claim 8, Phillips Emilie (US 20090037033 A1 IDS) suggests the third control subsystem is integrated in the commanded system (pages 6, 7, paragraphs 89-91 suggest arbiter is a software module is integrated in commanded system)



Regarding Claim 10 and 11, Phillips Emilie (US 20090037033 A1 IDS) fails to suggest the commanded system is a system on board an aircraft and the operational context is defined as a function of the flight phase of the aircraft and operating states of the on board systems.
However, Examiner maintains the commanded system is a system on board an aircraft and the operational context is defined as a function of the flight phase of the aircraft and operating states of the on board systems is well-known to one ordinary skill in the art as disclosed by prior art of BARRAL Jerome et al. (US 20170291691 A1) disclosure; please see page 2, paragraphs 31-38, page 3, 59, 67-69, page 5, paragraphs 99-105

Regarding Claim 12, Phillips Emilie (US 20090037033 A1 IDS) suggests acquiring interaction data describing each interaction of the operator with the graphic interface, associating these interaction data with a command and generating a command signal corresponding to this command (figure 1, paragraphs 44-46 suggest OCU the operator control unit sends command to PC or laptop to control robot operation, handheld control a joystick sends behavioral push button interaction data with command to PC or laptop and calculates the command and transmits to robot and . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant is requested to review all the cited prior arts on USPTO 892’s.
Bliss Ronald E et al.  (US 20170337226 A1) disclosure; page 9, paragraph 75.
Havens Daphne Kay (US 20160284182 A1) disclosure; page 1, paragraph 14.
Steven D Herz et al. (US 20150346722 A1) disclosure; pages 7-12, table 1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached on Monday-Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

06-01-2021